21-10546-tmd Doc#9 Filed 07/12/21 Entered 07/12/21 12:21:38 Main Document Pg 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION



  In Re:                                                 §       CASE NO. 21-10546-tmd
                                                         §
  ARBORETUM CROSSING, LLC.                               §
                                                         §       CHAPTER 11
                                                         §
  DEBTORS                                                §



                    TRAVIS COUNTY’S NOTICE OF APPEARANCE AND
                REQUEST FOR SERVICE OF NOTICE AND OTHER DOCUMENTS

             Notice is hereby given that Jason A. Starks, Assistant Travis County Attorney, will appear

  as counsel for Travis County in the above-entitled case and requests that service of notices and other

  documents be made upon this attorney of record.



                                                         Respectfully submitted,


                                                         DELIA GARZA
                                                         Travis County Attorney
                                                         P.O. Box 1748
                                                         Austin, TX 78767
                                                         (512) 854-9092 Telephone
                                                         (512) 854-9316 Telecopier



                                                  By:     /s/ Jason A. Starks
                                                         _______________________
                                                         JASON A. STARKS
                                                         Assistant County Attorney
                                                         Texas Bar No. 24046903
                                                         Jason.Starks@traviscountytx.gov




  954699-1
21-10546-tmd Doc#9 Filed 07/12/21 Entered 07/12/21 12:21:38 Main Document Pg 2 of 2




                                      CERTIFICATE OF SERVICE

          I, Jason A. Starks, Assistant County Attorney, hereby certify that a true and correct copy of
  Travis County’s Notice of Appearance and Request for Service of Notice and Other
  Documents has been sent to all interested parties registered for electronic service with the U. S.
  Bankruptcy Clerk's Office on or about the time this document was electronically filed with the
                  12th day of July, 2021 and mailed by United States First Class Mail to any party
  Clerk on this ____
  listed below that is not registered.

                                                /s/ Jason A. Starks
                                                JASON A. STARKS

  DEBTORS
  Arboretum Crossing, LLC.
  814 Lavaca Street
  Austin, TX 78701
  (served via U.S First Class Mail)


  DEBTOR’S ATTORNEYS
  Mark H. Ralston
  13155 Noel Road, #700
  Dallas, TX 75240
  (served electronically)

  TRUSTEE
  U.S. Trustee
  903 San Jacinto, Ste. 322
  Austin, TX 78701
  (served electronically)




  954699-1
